 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT HANNA,                                     Case No.: 19-CV-0973 W (NLS)
12                                    Plaintiff,
                                                       ORDER GRANTING JOINT
13   v.                                                MOTION TO DISMISS WITH
                                                       PREJUDICE [DOC. 20]
14   FCA US, LLC,
15
                                    Defendant.
16
17        Pending before the Court is a joint motion to dismiss this case with prejudice.
18   Good cause appearing, the Court GRANTS the joint motion [Doc. 20] and ORDERS the
19   case DISMISSED WITH PREJUDICE.
20        IT IS SO ORDERED.
21   Dated: March 16, 2020

22
23
24
25
26
27
28

                                                   1
                                                                              19-CV-0973 W (NLS)
